Title: To Alexander Hamilton from Richard Harison, 21 June 1793
From: Harison, Richard
To: Hamilton, Alexander



Albany 21st. June 1793.
Dear Sir,

I feel myself infinitely obliged to you for your late confidential Communication. The Principles you have stated are perfectly just, and your Hints will be carefully attended to. It has been very unfortunate that I should be sent from New York at so important a Period; but whilst your Officers are without Salaries they cannot possibly neglect the Business upon which they depend for their daily Bread. However, I have no Doubt that Troup will do on my Behalf every Thing that is proper. He is a true Man, and has correct Ideas upon the Subject of our national Government and Interests. If he should be at a Loss, I trust that he will consult with Mr. King upon whose Judgment we both have the fullest Reliance. Judge Duane is at Schenectady. I have informed him by Letter of the Propriety of his repairing to New York, tho’ it may interfere with his domestic Arrangements. My present Business here is to argue for Kayaderosses as in their Controversies about Boundaries with Half Moon, Clifton Park and Schenectady. The Hearing I hope will end in three or four Days, and I shall then immediately set off for New York. I do not at present see how the Privateer can be legally detained or proceeded against; but upon my Return I shall consider the Matter more fully, and take every Measure that I can with Propriety to promote (what I esteem) the true Interest of the Nation, your Wishes, and the Intentions of Government.
Believe me most sincerely,   Dr. Sir,   Your obliged Friend & Most obedt. Servt.

Rich. Harison
Hon. A. Hamilton Esq.

